Judgment, Supreme Court, New York County (Renee A. White, J.), rendered June 4, 2002, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously reversed, on the law, the judgment vacated and the matter remanded for further proceedings. Appeal from order, same court and Justice, entered on or about February 11, 2004, which denied defendant’s CPL 440.10 motion to vacate the judgment of conviction, unanimously dismissed as academic.
As the People concede, the court’s failure to advise defendant that his sentence would include a mandatory period of postrelease supervision rendered his plea invalid (see People v Catu, 4 NY3d 242 [2005]). In light of this determination, we do not reach any other issues. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Catterson, JJ.